Spoffokd, J.
The slave Kitty was tried before the Judge of the First District Court of New Orleans and a jury of six slave holders, pursuant to the Act of March 9th, 1855, (Session Acts p. 37.) The accusation drawn up by the District Attorney contained two counts, one for administering poison to Leri Smelsw, and the other for the murder of said Smelser.
The prisoner was found “ guilty without capital punishment,” and she was sentenced to hard labor in the penitentiary for life by the Judge of the First District Court of New Orleans on the 24th March, 1857.
She has appealed to this court.
It is suggested, that the tribunal which tried and sentenced her was without jurisdiction; that the Act of March 9th, 1855, “ to provide for the trial of slaves accused of capital crimes in the parish of Orleans,” was repealed by the Act of March 19th, 1857, “ relative to slaves.” Session Acts, 229.
These Acts are not upon the same “ subject matter.” The former is a local law providing a local tribunal for certain specified cases. The latter is a general law applicable to the State at large.
The rule upon this subject is well stated in the recent work of Mr. Sedgwick upon statutory and constitutional law, 123: “ In regard to the mode in which laws may be repealed by subsequent legislation, it is laid down as a rule, that a general statute, without negative words, will not repeal the particular provisions of a former one, unless the two Acts arc irreconcilably inconsistent: as, for instance, the statute 5 Eliz. O. 4, that none shall use a trade without being apprentice, did not take away the previous statute 4 and 5 Philip and Mary, O. 5, declaring that no weaker shall use, &c. The reason and philosophy of the rule is, that when the mind of the legislator has been turned to the details of a subject, and he has acted upon it, a subsequent statute in general terms, or treating the subject in a general manner and not expressly contradicting the original Act, shall not be- considered as intended to affect the more particular or positive previous provisions, unless it is absolutely necessary to give the latter Act such a construction, in order that its words shall have any meaning at all.”
In the Succession of Fletcher, 12 An., 498, (a case quite analogous to the present; for, in that case, the last of the two Acts had the same repealing clause,) we held: that it is only where there is an obvious and necessary inconsistency between the two Acts, that the earlier statute must be considered as repealed by the latter.
We there decided, that a power given generally in sweeping terms, to the Auditor of Public Accounts to employ attorneys to recover money due the State from any cause whatever, was exclusive of the Supreme and District Courts of the city of New .Orleans, so as to save a previous local statute directing the Attorney General to represent the State in such cases in the city of New Orleans.
The doctrine of that case should control the present.
For, in this case as in that, the two statutes may well stand together. In*809deed, both were originally passed at the same session of the General Assembly in 1855, as parts of one general system of revised statutes; but the Act of March 15th, 1855 (p. 377) “relative to slaves and free colored persons,” having been declared unconstitutional by this court in the case of the State v. Slave Harrison, 11 An., 722, some parts of it, including the general provisions in question, relative to the trial of slaves, were reenacted without alteration in the Act of March 19 th, 1857, “relative to slaves,” in such a form as it was supposed would obviate the constitutional objection found against the former Act.
The local Act of March 9th, 1855, under which the prisoner was tried, is, therefore, held to be in force. It has also been objected, that the law of March 19th, 1857, “ relative to slaves,” which denounces certain offences of slaves and presci’ibes the punishment therefor, repeals all laws upon the same subject-matter, and, therefore, repeals all statutes in force at the time the prisoner was tried and convicted, relative to the crimes with which she stands charged. So far as the offences of slaves, specially made such by statutes relative to slaves alone, are concerned, this doctrine is correct, as was held by this court in various cases decided last summer at Monroe, Alexandria and Opelousas. Eor the Act of March 19th, 1857, contains no clause saving pending prosecutions, or providing for the punishment of persons who had committed crimes under the repealed laws. The first count in this accusation charging the prisoner with having administered poison to Levi Smelser could not now, therefore, sustain a judgment of conviction.
But the second count contains a formal charge of murder. And the Act of March 14th, 1855, “ relative to crimes and offences,” in its first section declares, that “ whoever shall commit the crime of willful murder, on conviction thereof, shall suffer death.” The word “whoever” comprehends slaves considered as persons, as well as free men. And slaves, in our law, when held to answer for offences, are treated as persons; and it has been decided, that they may be punished under the general laws relative to crimes and offences as well as under the special statutes framed exclusively for that class of our population. State v. Dick, 4 An. 183; State v. Jerry, ib., 191.
The count for murder would, therefore, support a verdict and judgment for that offence, charged to have been committed by the prisoner on the 7th May, 1855.
The objections as to the time of calling the jury and the want of proper notice to the master of the slave, should have been made in the tribunal before which the prisoner appeared, pleaded and submitted to a trial. She was there represented by counsel who interposed no objections of that kind, and it is too late to raise them here.
One question alone remains. It gfows out of a bill of exceptions taken to the refusal of the Judge to instruct the jury to disregard certain confessions of the prisoner. The bill is in these words: “Be it remembered, that upon the trial of this cause, and upon the cross-examination of Joseph Morehouse, a witness for the prosecution, to prove the confessions of the accused, the witness said: “ the accused came to my yard where my shop is, she said she came voluntarily, of her own accord; she said she came to me because she knew I was the friend of her master; she said that she had been hand-cuffed; she had the manacles on her hands; that she was afraid she was going to be carried out of the State to Texas. I did not know who Kittyy was. She approached *810mo just as Mr. Hall was leaving the gate; she said, “I am Kitty, the slave of Mr. Smelser; I have something to reveal to you about Mr. Smelser's death. He was a poisoned man.” This startled me, and I immediately called Mr. Hall back. I, then, in the presence of Mr. Hall, said to her, that “ she must now tell all about it, that it would be better for her to do so, that it would be better for her to tell the whole truth about the matter.” Whereupon the counsel for the accused asked the court to instruct the jury to disregard the confessions of the accused, upon the ground, that they were inadmissible: the court refused, and the accused by her counsel tendered this bill of exceptions,” &c., &c.
It would seem from this bill, that whatever confessions the prisoner made had already gone to the jury before any objections were taken; and, that the matter of inducement having been drawn out in the cross-examination of the party to whom the confessions were made, the prisoner’s counsel then asked the court to charge the jury to disregard all that they had heard from this witness tending to implicate her with the crime, upon the ground that her statements were not voluntary.
A statement to a party accused by a person in authority, that it would be better for him to confess, will vitiate a subsequent confession. 1 Grcenleaf Ev. §219 etseg.
But it must here be observed, that so far as we are informed by the bill of exceptions, no charge had been made against the prisoner, and no suspicion excited; indeed, it would seem from the expression of the witness, that he was startled to hear that Smelser had been poisoned, that it was not supposed he had died other than a natural death. The prisoner sought the witness voluntarily and unaccused; she volunteered the statement, that the deceased had been poisoned; the subsequent remark of the witness, a person not in authority over her, that it would be better for her to tell the whole truth about the matter, did not point to a confession by Kitty of anjr complicity on her part with the poisoning; she was not told to confess; indeed, it does not appeal’, that she was led to think herself suspected; how, then, can it be reasonably inferred that by the remark of the witness she was induced to criminate herself? We think this combination of circumstances is sufficient to justify the refusal of the Judge to instruct the jury to disregard entirely the confessions of the accused. “Promises and threats by private persons,” says Greanleaf, vol. 1 §223, “may perhaps, be treated as mixed questions of law and fact; the principle of law, that the confession must be voluntary, being strictly adhered to, and the question, whether the promises or threats of the private individuals who employed them were sufficient to overcome the mind of the prisoner, being left to the discretion of the Judge, under all the circumstances of the case.” The case of the State v. Jonas, 6 An., 695, goes much further that this in favor of the admissibility of the confessions of slaves.
It is, therefore, ordered, that the judgment appealed from be affirmed, with costs.